
	

113 HR 2118 IH: Youth Sports Concussion Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2118
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Pascrell (for
			 himself and Mr. Rooney) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To reduce sports-related concussions in youth, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Sports Concussion Act of
			 2013.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)scientific advancements and a greater
			 understanding of the issues that affect the health and safety of young athletes
			 are key to reducing sports-related concussions in youth;
			(2)the National
			 Academies should complete, and make available to the public, its report on
			 sports-related concussions in youth not later than January 31, 2014;
			(3)the Consumer
			 Product Safety Commission should review the National Academies’ report for any
			 matter that may impact products under the Commission’s jurisdiction;
			(4)if protective
			 equipment manufacturers choose to adopt voluntary consumer product safety
			 standards based on the National Academies’ report and any related Consumer
			 Product Safety Commission recommendations, the voluntary standards should
			 include mechanisms to ensure substantial compliance by covered entities;
			 and
			(5)the Federal Trade
			 Commission should review the National Academies’ report for any matter that may
			 inform efforts to protect consumers from unfair or deceptive practices in or
			 affecting commerce.
			3.The national
			 academies’ report on sports-related concussions in youth
			(a)ReviewThe
			 Consumer Product Safety Commission—
				(1)shall review the
			 National Academies’ report on sports-related concussion in youth not later than
			 5 months after the completion of such report; and
				(2)may make
			 recommendations to protective equipment manufacturers regarding whether
			 voluntary standards should be adopted—
					(A)to reduce the risk
			 of sports-related injury for youth athletes wearing protective
			 equipment;
					(B)to improve the
			 safety of reconditioned protective equipment; and
					(C)to modify
			 protective equipment warning labels.
					(b)Safety
			 standards
				(1)Lead time for a
			 voluntary standardIf, not later than 1 year after the completion
			 of the National Academies’ report, no voluntary standard is adopted based on
			 the National Academies’ report and any related Consumer Product Safety
			 Commission recommendations, the Consumer Product Safety Commission may initiate
			 a proceeding to promulgate a consumer product safety rule in accordance with
			 section 553 of title 5, United States Code.
				(2)Net
			 effectA rule issued under this subsection must have the net
			 effect of improving safety.
				(3)Conformity with
			 existing lawA rule issued under this subsection shall be
			 considered a consumer product safety standard issued by the Commission under
			 section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				4.False or
			 misleading claims with respect to athletic sporting activity equipment
			(a)Unlawful
			 activityIt is unlawful for any person to sell, or offer for
			 sale, in interstate commerce, or import into the United States for the purpose
			 of selling or offering for sale, any item or equipment intended, designed, or
			 offered for use by an individual engaged in any athletic sporting activity,
			 whether professional or amateur, for which the seller or importer, or any
			 person acting on behalf of the seller or importer, makes any false or
			 misleading claim with respect to the safety benefits of such item.
			(b)Enforcement by
			 federal trade commission
				(1)Unfair or
			 deceptive acts or practicesA violation of subsection (a) shall
			 be treated as a violation of a rule under section 18 of the Federal Trade
			 Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
			 practices.
				(2)Powers of
			 federal trade commission
					(A)In
			 generalThe Federal Trade Commission shall enforce this section
			 in the same manner, by the same means, and with the same jurisdiction, powers,
			 and duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
			 this section.
					(B)RegulationsNotwithstanding
			 any other provision of law, the Federal Trade Commission may promulgate under
			 section 553 of title 5, United States Code, such regulations as the Commission
			 considers necessary or appropriate to carry out this section.
					(C)Privileges and
			 immunitiesAny person who violates subsection (a) shall be
			 subject to the penalties and entitled to the privileges and immunities provided
			 in the Federal Trade Commission Act as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated and made part of this section.
					(D)Authority
			 preservedNothing in this section shall be construed to limit the
			 authority of the Federal Trade Commission under any other provision of
			 law.
					(c)Enforcement by
			 states
				(1)In
			 generalExcept as provided in paragraph (4), in any case in which
			 the attorney general of a State has reason to believe that an interest of the
			 residents of the State has been or is threatened or adversely affected by any
			 person who violates subsection (a), the attorney general of the State, as
			 parens patriae, may bring a civil action on behalf of the residents of the
			 State in an appropriate district court of the United States to obtain
			 appropriate injunctive relief.
				(2)Rights of
			 federal trade commission
					(A)Notice to
			 federal trade commission
						(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1) before
			 initiating the civil action.
						(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.
						(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade Commission
			 immediately upon instituting the civil action.
						(B)Intervention by
			 federal trade commissionThe Federal Trade Commission may—
						(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph (1);
			 and
						(ii)upon
			 intervening—
							(I)be heard on all
			 matters arising in the civil action; and
							(II)file petitions
			 for appeal.
							(3)Investigatory
			 powersNothing in this subsection shall be construed to prevent
			 the attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses or
			 the production of documentary or other evidence.
				(4)Preemptive
			 action by federal trade commissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with respect
			 to a violation of subsection (a) or a rule promulgated under subsection
			 (b)(2)(B) the attorney general of a State may not, during the pendency of that
			 action, bring a civil action under paragraph (1) against any defendant named in
			 the complaint of the Commission for the violation with respect to which the
			 Commission instituted such action.
				(5)Venue; service
			 of process
					(A)VenueAny
			 action brought under paragraph (1) may be brought in any district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.
					(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)may
			 be found.
						(6)Actions by other
			 state officials
					(A)In
			 generalIn addition to a civil actions brought by attorneys
			 general under paragraph (1), any other officer of a State who is authorized by
			 the State to do so may bring a civil action under paragraph (1), subject to the
			 same requirements and limitations that apply under this subsection to civil
			 actions brought by attorneys general.
					(B)Savings
			 provisionNothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any proceeding
			 in a court of the State for a violation of any civil or criminal law of the
			 State.
					
